PER CURIAM.
The appellant challenges a sentence which was imposed at a resentencing proceeding after this court’s opinion issued in Stewart v. State, 790 So.2d 440 (Fla. 1st DCA 2000), rev. denied, 791 So.2d 1101 (Fla.2001). However, the mandate in that earlier appeal had not yet issued when the appellant was resentenced, and because the case was thus still pending on appeal the trial court did not have jurisdiction for resentencing at that time. See Knapp v. State, 741 So.2d 1150 (Fla. 2d DCA 1999); *1057Smith v. State, 407 So.2d 399 (Fla. 1st DCA 1981), rev. denied, 417 So.2d 330 (Fla.1982). The challenged sentence is therefore vacated, and the case is remanded for resentencing.
ALLEN, C.J., MINER and WEBSTER, JJ., concur.